Opinion by Mr. Justice Catón : The complaint in this case shows, that Beel is the owner, and entitled to the possession, of two tracts of land, amounting to two hundred acres, and that he rented about fifteen acres of one of the tracts, to Pierce, for one year, which expired in February, 1849; and that Pierce unlawfully withholds the whole of the premises from the plaintiff. The complaint then shows, that Fairman unlawfully entered into the possession of the same premises, under Pierce, and that they both unlawfully withhold them from the plaintiff, after notice, &c. This petition was insufficient to give the Court jurisdiction. It does not show that either of the defendants entered into the premises, except the fifteen acres, under the lease, or by reason of Pierce’s having the lease, or in any way with the assent or acquiescence of the plaintiff, so that there is no circumstance stated, from which we can presume that the relation of landlord and tenant existed. From aught that appears, the defendants may have taken possession of all but the fifteen acres, under a claim of title in themselves, adverse to that of the plaintiff, or under a lease from some other person. As no forcible entry and detainer is pretended, the Court acquired no jurisdiction, except so far as the relation of landlord and tenant is shown to exist. The petition is also defective, even as to the fifteen acres. The statute provides, that the complaint shall be set down in writing, “particularly describing the lands,” &c. R. S., 257, sec. 4. Here there is no such description of the fifteen acres. It is described as “ about fifteen acres of said first mentioned tract of land.” In what part of this tract of one hundred and sixty acres of land these fifteen acres were located, the eomplaint does not show. This, by the most loose construction, cannot he said to be a particular description of the laud. We have no doubt that the Circuit Court decided properly, in holding the complaint insufficient, and in dismissing the cause, and its judgment is affirmed, with costs. Judgment affirmed..